Citation Nr: 1402253	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-21 244A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUES

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) from July 22, 2009, to August 29, 2011.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for PTSD, rated at 10 percent, effective July 22, 2009.  A July 2012 rating decision granted a rating of 100 percent for PTSD, effective August 30, 2011.  Consequently, the issue of a rating in excess of 10 percent for PTSD for the period of August 30, 2011, thereafter is not before the Board.  In the Veteran's August 2011 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in July 2013, he withdrew such request.  

The Veteran had also initiated an appeal of the March 2010 rating decision, which, in pertinent part, denied service connection for bilateral hearing loss.  In a statement received in August 2011, the Veteran withdrew his appeal for that claim.  Consequently, that matter is not before the Board.  


FINDING OF FACT

From July 22, 2009, to August 29, 2011, the Veteran's PTSD was manifested by symptoms no greater than productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); symptoms of PTSD productive of occupational and social impairment with reduced reliability and productivity are not shown.


CONCLUSION OF LAW

The Veteran's PTSD does not warrant a rating in excess of 30 percent for the period July 22, 2009, to August 29, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a July 2012 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in February 2010 and September 2011.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence of record (including the Veteran's claims file and Virtual VA), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Veteran has been service connected for PTSD, which is rated under 38 C.F.R. § 4.130, Code 9411.

Under the ratings schedule, a zero percent rating is warranted when the evidence demonstrates a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.  
A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An October 2009 statement from the Veteran described his distressful recollections of Vietnam and fellow soldiers who were killed, and listed the names of several fellow soldiers he had looked up when he visited the Vietnam Memorial.  The record also includes two buddy statements, but they do not contain information about his current symptoms.

An October 2009 letter from the Veteran's spouse describes the Veteran's symptoms of sleep disturbance and nightmares, which he has suffered from during their nearly 40 years of marriage.  She also states that when the Veteran returned from Vietnam that he would never discuss his experiences there, but that recently he has "opened up a little" and tells her limited details about his experience.
On February 2010 VA examination, which included a review of the claims file, the examiner noted that there was no indication of any previous psychiatric or psychological therapy in the records.  The Veteran explained that he had avoided acknowledging his symptoms or seeking help because of the stigma associated with mental disorders.  The examiner observed that "[p]aradoxically the Vet was quite talkative with the examiner, but this is regarded as the exception to the Vet's normal posture."  The Veteran reported that he had been married to his wife for nearly 40 years, stayed in touch with his three daughters, was close with his brother, had several friends but felt distant from most people, and attended a reunion of his unit from Vietnam.  He also reported that he had no loss of work or diminished capacity due to psychological symptoms, that he did household chores, and enjoyed fishing.  The Veteran described symptoms of a startle reflex, being "always aware" of what is behind him, detachment from most people, trouble falling asleep and staying asleep, occasional nightmares of war events, and frequent recurring dreams of returning to Vietnam.  He reported that such symptoms were less severe than when he first returned from Vietnam, but that there was no period of complete remission.  

On mental status examination, the Veteran presented as appropriately dressed and groomed, alert and fully oriented, and organized and generally goal directed in his thought process.  His memory appeared intact, and he showed no defect in attention or concentration.  His affect was restricted in range and predominantly serious and anxious.  Suicidal ideation was denied, and there was no indication of a delusional hallucinatory experience.  Psychological testing found that his prominent symptoms included social isolation and alienation, anxiety, worry, guilt, fear of loss of control and marital conflict.  His Keane Scale Score reflected mild PTSD.  

Based on the foregoing, the diagnosis was PTSD, delayed, chronic.  The examiner assigned a GAF score of 68.  Although the examiner noted that the Veteran "continues to have difficulty with concentration and memory and difficulty with social interaction with strangers," he affirmatively concluded the Veteran's symptoms most closely reflected the criteria for a 0 percent rating, finding that "[a]lthough the Vet is not taking medication he might benefit in the form of improved sleep, reduced anxiety and improved mood."  In support of his conclusion, he noted that the Veteran had not experienced any work loss due to his symptoms despite the effect on the area of interpersonal interaction.  

In the August 2010 notice of disagreement, the Veteran stated that he has a lot of anxiety about incidents that happened in Vietnam, and that he suffered from depression, anxiety, and had a lot of trouble sleeping.  

In an August 2011 statement, the Veteran described in detail his recurring thoughts and dreams of experiences in Vietnam, stated that he experienced anxiety, depression, guilt, and difficulty concentrating and remembering.  He asserted that his symptoms had worsened due to treatment.  He also explained that he did not admit to things in his examination that he had suppressed for many years because he was embarrassed and had been brought up to internalize things.  

At a September 2011 VA examination, the Veteran reported symptoms, including avoiding activities and people that arouse recollections of Vietnam, intense psychological distress and physiological reactivity on exposure to cues that resemble his experiences in Vietnam, detachment from others, feelings of guilt, recurrent/distressing recollections and nightmares about Vietnam that had increased since initiating treatment, irritability, hypervigilance and startle response, and difficulty sleeping and concentrating.  The examiner also noted depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of mood and motivation, inability to establish and maintain effective relationships, difficulty adapting to stressful circumstances, suicidal ideation, and intermittent inability to perform activities of daily living.  Other symptoms reported by the Veteran included physically shaking when recalling experiences from Vietnam, crying when watching documentaries about war, grabbing or hitting a someone when they wake him from sleep, sweating when awakening from nightmares, and elevated blood pressure from talking about events in Vietnam.  

Based on the foregoing, the examiner diagnosed PTSD and assigned a GAF score of 47, concluding that the Veteran's symptoms were best summarized as "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  

A 10 percent rating has been assigned for the period of July 22, 2009, to August 29, 2011, based on occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  However, the February 2010 VA examination and the statements from the Veteran and his wife reflect that his PTSD during this period was more characteristic of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  His PTSD was characterized by depressed mood, anxiety, chronic sleep impairment, and mild memory loss, and was manifested by symptoms including difficulty with concentration, memory, and social interaction with strangers, chronic sleep impairment, recurring recollections and nightmares, hypervigilance, startle response, restrained affect, guilt, and isolation.  

Although symptoms characterized as flattened affect and disturbances of motivation and mood were noted on February 2010 VA examination, and are described by the Veteran and his wife, the remaining symptoms associated with a 50 percent rating for PTSD are not shown.  In particular, the reports that the Veteran had no loss of work due to PTSD symptoms, stayed in touch with his daughter and brothers, had several friends, enjoyed fishing, and attended a reunion with his buddies from Vietnam weigh against a rating of 50 percent or more.  

While the Veteran contends that he did not admit to having some symptoms in his examination due to repression and embarrassment, the overall evidence of record weighs against a rating higher than 30 percent for the period of July 22, 2009, to August 29, 2011.  First, the examiner observed that "[p]aradoxically the Vet was quite talkative with the examiner, but this is regarded as the exception to the Vet's normal posture."  Second, the February 2010 VA examination report shows that the Veteran reported that his symptoms were less severe than when he first came home from Vietnam, and that he had never sought mental health assistance prior to the examination.  Subsequently, the Veteran reported that his symptoms began to increase due to treatment, and that several friends from his unit in Vietnam died in the months preceding his September 2011 VA examination.  The Board notes that the record contains extensive medical records of treatment for other disabilities, but none showing treatment for PTSD.  Finally, although the Veteran argues that he did not fully report his symptoms during the September 2010 VA examination, what is relevant to the matter is not just his symptoms but whether his functional impairment due to such symptoms is characterized by the criteria for a rating in excess of 30 percent.  The record does not show such.  Therefore, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for PTSD for the period of July 22, 2009, to August 29, 2011.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Comparing the Veteran's PTSD disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  This disability does not present an exceptional disability picture:  the PTSD symptomatology (i.e., depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, suicidal ideation, and intermittent inability to perform activities of daily living) is addressed by the rating schedule.  Further, his other symptoms of shaking physically when recalling events he experienced in Vietnam, crying when watching documentaries about war, grabbing or hitting someone who awakens him from sleep, awakening from sleep in sweats after nightmares, and increased blood pressure when talking to his treating psychologist about PTSD symptoms are contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. 436 (2002).  The schedular ratings assigned for each period (from July 22, 2009, to August 29, 2011, and from August 30, 2011, thereafter) are, therefore, adequate; referral of the claim for extraschedular consideration is not required.  

The Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for service-connected disability or disabilities, and therefore is part and parcel of a claim for increased compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Veteran retired from his job in 1998 due to an injury, and he has not alleged that he is unable to work due to his PTSD.  The evidence of record is insufficient to trigger the consideration of TDIU.  Therefore, consideration of TDIU is not warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds based on a preponderance of the evidence that an initial rating of 30 percent but no more for the period of July 22, 2009, to August 29, 2011, is warranted.  




ORDER

Entitlement to a rating of 30 percent for PTSD for the period of July 22, 2009, to August 29, 2011, is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


